United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 15-1352
                      ___________________________

                                Timothy Walters

                     lllllllllllllllllllll Plaintiff - Appellant

                                         v.

         Carolyn W. Colvin, Acting Commissioner of Social Security

                    lllllllllllllllllllll Defendant - Appellee
                                   ____________

                   Appeal from United States District Court
              for the Western District of Arkansas - Hot Springs
                               ____________

                       Submitted: September 23, 2015
                          Filed: October 5, 2015
                              [Unpublished]
                              ____________

Before WOLLMAN, BYE, and GRUENDER, Circuit Judges.
                          ____________

PER CURIAM.
       Timothy Walters appeals the district court’s1 order affirming the denial of
supplemental security income and disability insurance benefits. We agree with the
district court that the administrative law judge’s (ALJ’s) decision is supported by
substantial evidence on the record as a whole. See Lott v. Colvin, 772 F.3d 546, 548-
49 (8th Cir. 2014) (de novo review). We find no basis in the record for Walters’s
suggestion that his impairments met certain listings. See Vandenboom v. Barnhart,
421 F.3d 745, 750 (8th Cir. 2005) (summarily rejecting conclusory assertion that ALJ
failed to consider whether claimant met certain listings). We also find no basis for
his challenge to the ALJ’s determinations that some of his allegedly disabling
impairments were not severe, see Kirby v. Astrue, 500 F.3d 705, 707-08 (8th Cir.
2007) (it is claimant’s burden to show that impairment is severe; if impairment has
no more than minimal effect on claimant’s ability to work, it does not qualify as
severe); that his subjective complaints were not entirely credible, see McDade v.
Astrue, 720 F.3d 994, 998 (8th Cir. 2013) (deferring to ALJ’s credibility
determination where it is supported by valid reasons and substantial evidence); or that
he retained the residual functional capacity (RFC) to perform light unskilled work
with some additional restrictions, see Martise v. Astrue, 641 F.3d 909, 923 (8th Cir.
2011) (claimant has burden of establishing RFC); Jones v. Astrue, 619 F.3d 963, 971
(8th Cir. 2010) (factors in RFC determination); see also Gieseke v. Colvin, 770 F.3d
1186, 1189 (8th Cir. 2014) (ALJ properly relies on vocational expert’s testimony
when hypothetical to vocational expert captures concrete consequences of claimant’s
deficiencies). The judgment of the district court is affirmed.
                         ______________________________




      1
      The Honorable Barry A. Bryant, United States Magistrate Judge for the
Western District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).

                                         -2-